10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

 

Case 2:20-cr-00005-SMJ ECF No. 25 filed 01/28/20 PagelD.34 Page 1 of1

FILED IN THE :

EASTERN DISTRICN OF WASHINGTON
UNITED STATES DISTRICT COURT JAN 28 2020
EASTERN DISTRICT OF WASHINGTON ~  ceavemeavov.cierx

RICHLAND, WASHINGTON

cre-2:20-CR- Q00OS SMT

Defendant’s Assertion of
Fifth and Sixth Amendment
Rights

UNITED STATES OF AMERICA,
Plaintiff, |
vs.
_Mon; Ca Pes Yared

Defendant,

 

I, the above-named defendant, hereby assert my rights under the Fifth and
Sixth Amendments of the United States Constitution, including but not limited to my
rights to remain silent and to have counsel present at any and all of my interactions with
the government or others acting on the government's behalf. I do not wish to, and will
not, waive any of my constitutional rights except in the presence of counsel. I do not
wish to have, nor do I consent to, any contact with any government official, including
but not limited to law enforcement agents, except through my counsel. I do not want the
goverment or others sling on the government’s behalf to question me, or to contact me
seeking a waiver of any rights, unless my counsel is present. The Government should so

instruct its agents.

2020

DATED this 23 day of January > ae

Respectfully Submitted,

Voy AA oon —

DEFENDANT

Defendant’s Assertion of Fifth and Sixth Amendment Ri ghts

I
